NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

MELVIN I. KAYSER, JR., and            )
SHARON M. STRIKER KAYSER,             )
                                      )
              Appellants,             )
                                      )
v.                                    )   Case No. 2D17-2181
                                      )
                                      )
GEICO INDEMNITY COMPANY,              )
                                      )
              Appellee.               )
                                      )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for
Lee County; Keith R. Kyle, Judge.

Thomas P. Rechtin and Joshua D.
Molandes of Morgan and Morgan
P.A., Ft. Myers, for Appellants.

Sharon C. Degnan of Kubicki Draper,
Orlando, for Appellee.


PER CURIAM.


              Affirmed.



CRENSHAW, BLACK, and SLEET, JJ., Concur.